Citation Nr: 1032703	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-36 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic ulcerative colitis, 
to include as secondary to service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify at a Travel Board hearing 
before a Veterans Law Judge at the RO on October 7, 2009.  On 
September 24, 2009, he sent a statement via telefacsimile to his 
then representative, indicating that he would be unable to attend 
the hearing because he would be out of town on business.  The 
representative submitted a copy of the statement to the RO on 
September 28, 2009.  Requests for a change in hearing date must 
be received within 60 days of the receipt of the letter notifying 
the Veteran of the hearing, or not later than two weeks prior to 
the hearing, whichever is earlier.  38 C.F.R. § 20.702(c) (2009). 

In the present case, the Veteran was notified of the hearing in a 
letter dated August 26, 2009, with a copy to his former 
representative.  Although he attempted to request a change in the 
hearing date within 60 days after receipt of notification, he 
sent the request to his representative, not VA, less than two 
weeks before the hearing date, and the former representative then 
sent it to the RO.  The Veteran's request for another hearing 
date therefore cannot be honored because it is contrary to 
regulation, and the Board must proceed with appellate review.  
Id.   

In a December 2009 decision, the Board denied service connection 
for chronic ulcerative colitis, to include as secondary to 
service-connected PTSD; chronic cholangitis, to include as 
secondary to service-connected PTSD; residuals of a liver 
transplant, to include as secondary to service-connected PTSD; 
and chronic hypertension, to include as secondary to service-
connected PTSD.  The Veteran subsequently appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  While that case was pending at the Court, the Veteran's 
attorney and the VA Office of the General Counsel filed a joint 
motion to vacate the Board's decision on service connection for 
chronic ulcerative colitis, to include as secondary to service-
connected PTSD, and remand the Veteran's claim for readjudication 
for this issue only.  The joint motion indicated that the Veteran 
was abandoning his appeal of the other three issues.  In a June 
2010 Order, the Court granted the motion, vacated the Board's 
December 2009 decision, and remanded this case to the Board for 
readjudication.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

Reviewing the evidence of record regarding chronic ulcerative 
colitis, the Veteran's service treatment records, including 
medical examinations, do not show any complaints,  treatment or 
diagnoses related to chronic ulcerative colitis or any 
gastrointestinal disorders.

M.C.J., M.D., a private physician, wrote in June 1979 that the 
Veteran had a diagnosis of colitis and that his clinical 
condition could worsen when he is under stress.  Dr. J wrote in 
May 1981 that during the early part of 1977 the Veteran was 
afflicted with an intestinal disorder characterized by anorexia, 
nausea, vomiting, and diarrhea.  The Veteran had since been 
diagnosed with Crohn's Disease.  

E.B.K., M.D., a private physician, wrote in February 1998 that 
the Veteran had longstanding ulcerative colitis with abnormal 
liver studies since the early 1980s, with a confirmation by 
endoscopic retrograde cholangiopancreatography (ERCP) of primary 
sclerosing cholangitis in January 1992.  The Veteran had 
undergone three ERCPs since then, all showing predominant 
intrahepatic sclerosing cholangitis and no dominant lesions of 
the common bile duct.  Serial colonoscopies had shown mildly 
active to burnt-out colitis, and no evidence of dysplasia.  He 
had suffered from mild intermittent left upper quadrant pain and 
had never had an episode of jaundice, except briefly in March 
1993.  There was no history of ascites, encephalopathy, 
gastrointestinal bleeding, or peripheral edema.  Laboratory 
studies had shown a progressive rise in bilirubin.  Dr. K noted 
that ulcerative colitis had initially been diagnosed around 1978, 
based on cramps and diarrhea.  There was no history of a major 
attack of colitis or need for hospitalization.

An August 2003 colonoscopy from private treatment showed 
ulcerative colitis, and "rule out" dysplasia.  The Veteran 
began VA treatment in 2003 and was diagnosed with hypothyroidism.  
At June 2004 treatment he said that his ulcerative colitis was 
inactive, but that he had periodic flare-ups a few times a year.  
His ulcerative colitis was noted to be under good control.

Regarding the duty to assist, the RO did not afford the Veteran a 
VA examination for chronic ulcerative colitis, to include as 
secondary to service-connected PTSD.  In this regard, the duty to 
assist requires that in deciding whether a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  



In the present case, Dr. J opined in June 1979 that the Veteran's 
had colitis and that his clinical condition could worsen under 
stress.  The Board finds that this is competent evidence that the 
Veteran's colitis could be affected by his service-connected 
PTSD.  The evidence is not sufficient to resolve the claims on 
appeal, however, because nexus opinions based upon thorough 
review of the history has not been secured.  Therefore, in view 
of the remand from the Court, the Board finds that the evidence 
of record triggers the necessity of examinations under 38 C.F.R. 
§ 3.159(c) and McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence, not already of record, 
which pertains to the claim for service 
connection for chronic ulcerative colitis, to 
include as secondary to service-connected 
PTSD.  Invite the Veteran to submit all 
pertinent evidence in his possession, and 
explain the types of evidence that it is his 
ultimate responsibility to submit.

2.  After all available records and/or responses 
from each contacted entity have been associated with 
the claims file, or the time period for the 
Veteran's response has expired, the RO should 
arrange for the Veteran to undergo a VA examination 
to evaluate his chronic ulcerative colitis.  The 
claims file, to include a complete copy of this 
Remand, must be made available to the examiner, and 
the report of the examination should include 
discussion of the Veteran's documented medical 
history and contentions regarding his claimed 
chronic ulcerative colitis, to include as secondary 
to service-connected PTSD.


a.  All appropriate tests and studies and/or 
consultation(s) should be accomplished (with 
all findings made available to the examiner 
prior to the completion of his or her report), 
and all clinical findings should be reported in 
detail.

b.  The examiner should specifically state 
whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) that 
the Veteran's chronic ulcerative colitis arose 
during his active military service or is 
otherwise causally or etiologically related to 
service, to include as secondary to the service 
connected PTSD, or whether such an incurrence, 
or causal or etiological relationship, is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

c.  Note:  As used above, the term "at least 
as likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.  If 
the reviewer cannot answer the question posed 
without resorting to unsupported speculation, 
the reviewer should so state, and explain why 
that is so.

3.  Thereafter, the RO should readjudicate the 
Veteran's claims for service connection for chronic 
ulcerative colitis, to include as secondary to 
service-connected PTSD.  If any benefits sought on 
appeal remain denied, the Veteran and his attorney 
should be provided with a Supplemental Statement of 
the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

